Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebbels et al (“Line-based Registration of Photogrammetric Point Clouds with 3D City Models by Means of Mixed Integer Linear Programming”) in view of Gao et al. (US 10318822 B1) .
Regarding claim 1, Goebbels teaches:
A system comprising: 
a first sensor configured to capture image data of an environment; (Abstract: CituGML 3D city model, the city models is captured by a camera.)
a second sensor configured to capture point cloud data of the environment;  (Abstract: “This paper describes a method to align photogrammetric point clouds with CityGML 3D city models. Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car. Clouds are computed with the Structure-from-Motion algorithm” FIG 1, the point cloud data is captured from airborne laserscanning)
receive the image data from the first sensor and the point cloud data from the second sensor; (FIG 1, the point cloud data is captured from airborne laserscanning, the city models is captured by camera.)
parameterize one or more 2D lines from the image data; (section 4: P “
    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
”
parameterize one or more 3D lines from the point cloud data;  (section 3, processing the 3D point cloud  and align with the z-axis and generate a 2D building footprint image. Then the line segment is represented as P as explained in section 4 (above)).
align the one or more 2D lines with the one or more 3D lines by solving a registration problem formulated as a mixed integer linear program to simultaneously solve for a projection transform vector and a data association set; (Abstract: “Thus, the main alignment step can be performed in 2D. To this end, we match detected footprints with corresponding footprints of CityGML models in a x-y-plane based on line segments. These line segments are detected using a probabilistic Hough transform. Then we apply a Mixed Integer Linear Program and 
generate a data mesh comprising the image data aligned with the point cloud data based on the projection transform vector. (Abstract: “By combining the results, we obtain an affine mapping that aligns the point cloud with the city model.”)
However, Goebbels does not explicitly teach:
wherein the computing device is configured to: a computing device communicatively coupled to the first sensor and the second sensor, (FIG. 3  and sensor fusion system.”)
Goebbels teaches acquiring different images and align the images based on line information. Gao teaches using a computing device coupled to the sensors and perform the images alignment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels with the specific teachings of Gao to effectively process images data.

Regarding claim 5, Goebbels in view of Gao teaches:
The system of claim 1, wherein solving the registration problem formulated as the mixed integer linear program comprises minimizing the L1 norm. (Goebbels Section 4:

    PNG
    media_image2.png
    147
    585
    media_image2.png
    Greyscale
)

Regarding claim 7, Goebbels in view of Gao teaches:
The system of claim 1, wherein a field of view of the environment captured in the image data of the environment and a field of view of the environment captured in the point cloud data of the environment include at least a portion of a view of the environment that overlaps.( Goebbels FIG. 1)

Regarding claim 8, Goebbels in view of Gao teaches:
	The system of claim 1, wherein the second sensor comprises at least one of a LIDAR sensor, a RADAR sensor, or a RGB-D camera.(Gao, col. 5, bottom: “The sensor system 1028 includes one or more sensing devices 1040a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 1040a-40n can include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels with the specific Lidar sensors of Gao to acquire point cloud data. )


A system comprising: 
a first sensor configured to capture data defining an environment, wherein the data comprises at least one of image data or point cloud data; (Abstract: CituGML 3D city model, captured by a camera.)
receive data from the first sensor; (Abstract: CituGML 3D city model, captured by a camera.)
retrieve map data of the environment; (Abstract: “This paper describes a method to align photogrammetric point clouds with CityGML 3D city models. Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car. Clouds are computed with the Structure-from-Motion algorithm” FIG 1, the point cloud data is captured from airborne laserscanning)
parameterize one or more lines from the data received from the first sensor;  (section 3, processing the 3D point cloud  and align with the z-axis and generate a 2D building footprint image. Then the line segment is represented as Q as explained in section 4 (above)).
parameterize one or more lines from the map data; (section 4: P “
    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
”
align the one or more lines parameterized from the data received from the first sensor with the one or more lines parameterized from the map data by solving a registration problem formulated as a mixed integer linear program to simultaneously solve for a projection transform vector and a data association set; (Abstract: “Thus, the main alignment step can be performed in 2D. To this end, we match detected footprints with corresponding footprints of CityGML models in a x-y-plane based on line segments. These line segments are detected using a probabilistic Hough transform. Then we apply a Mixed Integer Linear Program to find a maximum number of matching line segment pairs. Using a Linear Program, we optimize a rigid affine transformation to align the lines of these pairs. Finally, we use height information along CityGML terrain intersection lines to estimate scaling and translation in z-direction. By combining the results, we obtain an affine mapping that aligns the point cloud with the city model. ” Detailed in section 3, 4) and 
generate a data mesh comprising the data received from the first sensor aligned with the map data based on the projection transform vector. (Abstract: “By combining the results, we obtain an affine mapping that aligns the point cloud with the city model.”)
However, Goebbels does not explicitly teach:
wherein the computing device is configured to: a computing device communicatively coupled to the first sensor, (FIG. 3 and sensor fusion system.”)
Goebbels teaches acquiring different images and align the images based on line information. Gao teaches using a computing device coupled to the sensors and perform the images alignment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels with the specific teachings of Gao to effectively process images data.

Regarding claim 10, Goebbels in view of Gao teaches:
The system of claim 9, wherein the computing device is further configured to: 
receive navigation coordinates corresponding to the map data; (Goebbels Abstract: “Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car.”) and 
apply the projection transform vector to the navigation coordinates to determine coordinates at which the data from the first sensor of the environment was captured, thereby localizing the first sensor in the environment. (Goebbels Section 1: “We generate dense point clouds from videos taken either through the front window of a car or by UAVs with the SfM tool Agisoft Photoscan, see Figure 1. The tool delivers a cloud of colored points, estimated camera position and camera parameters for video frames, and a textured mesh.”)

Regarding claim 11, Goebbels teaches:
The system of claim 10, the navigation coordinates (Goebbels Abstract: “This paper describes a method to align photogrammetric point clouds with CityGML 3D city models. Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car”)
However, Goebbels does not explicitly, but Gao teaches:
the navigation coordinates corresponding to the map data can defines a longitude, a latitude, and an altitude of a perspective of the environment aligned with data from the first sensor. (Col 16, bottom: “In more detail, the height map data 52 correlates height information to GPS or other position data. The height map data 52 may be stored on data storage device 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels with the navigation data representation method using GPS data. The benefit would be to use more accurate location information and generate more accurate aligned image data.

Regarding claim 12, Goebbels in view of Gao teaches:
The system of claim 9, wherein the first sensor is a camera and the data is image data of the environment. (Goebbels Abstract: CituGML 3D city model, captured by a camera.)

Regarding claim 13, Goebbels in view of Gao teaches:
The system of claim 9, wherein the data captured by the first sensor is the point cloud data of the environment. (Goebbels FIG 1, the point cloud data is captured from airborne laserscanning)

Regarding claim 14, Goebbels in view of Gao teaches:
The system of claim 9, wherein the map data includes image data of at least one perspective of the environment. (Goebbels abstract: “Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car”)

Regarding claim 15, Goebbels in view of Gao teaches:
The system of claim 9, wherein the map data includes a 3D model of the environment, wherein the 3D model comprises at least one of image data or the point cloud data captured from multiple locations in the environment. (Goebbels abstract: “Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car”)

Regarding claim 16, Goebbels teaches:
A system comprising: 
retrieve image data captured by a camera of an environment; (Abstract: CituGML 3D city model, the city models is captured by a camera.)
retrieve point cloud data of the environment; (Abstract: “This paper describes a method to align photogrammetric point clouds with CityGML 3D city models. Amongst others, we use photogrammetric point clouds that are generated from videos taken from the driver’s perspective of a car. Clouds are computed with the Structure-from-Motion algorithm” FIG 1, the point cloud data is captured from airborne laserscanning)
parameterize one or more lines from the image data; (section 4: P “
    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
”
parameterize one or more lines from the point cloud data; (section 3, processing the 3D point cloud  and align with the z-axis and generate a 2D building footprint image. Then the line segment is represented as P as explained in section 4 (above)).
align the one or more lines parameterized from the image data with the one or more lines parameterized from the point cloud data by solving a registration problem formulated as a mixed integer linear program to simultaneously solve for a projection transform vector and a data association set; (Abstract: “Thus, the main alignment step can be performed in 2D. To this end, we match detected footprints with corresponding footprints of CityGML models in a x-y-plane based on line segments. These line segments are detected using a probabilistic Hough transform. Then we apply a Mixed Integer Linear Program to find a maximum number of matching line segment pairs. Using a Linear Program, we optimize a rigid affine transformation to align the lines of these pairs. Finally, we use height information along CityGML terrain intersection lines to estimate scaling and translation in z-direction. By combining the results, we obtain an affine mapping that aligns the point cloud with the city model. ” Detailed in section 3, 4) and 
generate a data mesh comprising the image data aligned with the point cloud data based on the projection transform vector. (Abstract: “By combining the results, we obtain an affine mapping that aligns the point cloud with the city model.”)
However, Goebbels does not explicitly teach:
a computing device, wherein the computing device is configured to:  (FIG. 3”)
Goebbels teaches acquiring different images and align the images based on line information. Gao teaches using a computing device coupled to the sensors and perform the images alignment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels with the specific teachings of Gao to effectively process images data.

Claim 17 recites similar limitations of claim 5, thus are rejected using the same rationale.

Claim 19 recites similar limitations of claim 7, thus are rejected using the same rationale.

Regarding claim 20, Goebbels in view of Gao teaches:
The system of claim 16, further comprising a vehicle comprising one or more sensors for capturing data corresponding to the environment, wherein the one or more sensors are communicatively coupled to the computing device such that data captured by the one or more sensors is capable of being transmitted to and processed by the computing device. (Gao, FIG. 3, “The sensor system 1028 includes one or more sensing devices 1040a-40n that 

Claim 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebbels in view Gao and further in view of Zhao (“Hough-Domain Image Registration By Metaheuristics”)
Regarding claim 6, Goebbels in view Gao teaches:
The system of claim 1, 
However, Goebbels in view Gao does not, but Zhao teaches:
wherein a data association between the one or more 2D lines and the one or more 3D lines is not initially known such that an initial guess as to a correspondence that defines the data association and a nearest neighbor heuristic are applied to solve the registration problem. (Section 1: “

    PNG
    media_image3.png
    186
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    524
    media_image4.png
    Greyscale
”Abstract)
Goebbels in view Gao teaches using Hough transform when performing registration of two lines. Zhao teaches specific details about Hough transformation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels in view Gao with the specific teachings of Zhao to reduce computational complexity.

Claim 18 recites similar limitations of claim 6, thus are rejected using the same rationale.
	
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebbels in view Gao and further in view of Blaes et al. (US 2019/0293756 A1).
Regarding claim 2, Goebbels in view Gao teaches:
The system of claim 1, wherein the computing device is further configured to:
However, Goebbels in view Gao does not, but Blaes teaches:
receive calibration values for the first sensor and the second sensor, wherein the first sensor is a calibrated sensor; (FIG., 1, [0019], “At operation 122, the process can include projecting a portion of the data based on one or more calibration angles onto a task space (e.g., a reference space for projecting data), which is to say that data acquired from the sensors can be projected into an environment based on an assumption of the sensor extrinsics.” Abstract)
generate expected calibration values for the second sensor based on the calibration values for the first sensor and the projection transform vector; determine whether the calibration values for the second sensor match the expected calibration values within a predefined margin of error; ([0049], “At operation 220, the process can include determining whether the error values determined in the combinatorial search and/or a precision of the search are below a threshold. For example, the combinatorial search may determine an entropy value for each projection of the plurality of projections. In some instances, the operation 220 can include determining the minimum entropy value representing a best calibration (e.g., based on a selected precision). If the error is not below a threshold”) and
 in response to determining that the calibration values for the second sensor do not match the expected calibration values within the predefined margin of error, update the calibration values for the second sensor based on the projection transform vector such that the second sensor is calibrated with reference to the calibrated first sensor. ([0049], “At operation 220, the process can include determining whether the error values determined in the combinatorial search and/or a precision of the search are below a threshold. For example, the combinatorial search may determine an entropy value for each projection of the plurality of projections. In some instances, the operation 220 can include determining the minimum 
Goebbels in view Gao teaches using two sensors. Blaes teaches to calibrate the sensors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels in view Gao with the specific teachings of Blaes to assure the accuracy of the sensors so as to generate more accurate images.

Regarding claim 3, Goebbels in view Gao teaches:
The system of claim 1, wherein the computing device is further configured to:
However, Goebbels in view Gao does not, but Blaes teaches:
receive calibration values for the first sensor and the second sensor, wherein the second sensor is a calibrated sensor; (FIG., 1, [0019], “At operation 122, the process can include projecting a portion of the data based on one or more calibration angles onto a task space (e.g., a reference space for projecting data), which is to say that data acquired from the sensors can be projected into an environment based on an assumption of the sensor  generate expected calibration values for the first sensor based on the calibration values for the second sensor and the projection transform vector; determine whether the calibration values for the first sensor match the expected calibration values within a predefined margin of error; ([0049], “At operation 220, the process can include determining whether the error values determined in the combinatorial search and/or a precision of the search are below a threshold. For example, the combinatorial search may determine an entropy value for each projection of the plurality of projections. In some instances, the operation 220 can include determining the minimum entropy value representing a best calibration (e.g., based on a selected precision). If the error is not below a threshold”)and in response to determining that the calibration values for the first sensor do not match the expected calibration values within the predefined margin of error, update the calibration values for the first sensor based on the projection transform vector such that the first sensor is calibrated with reference to the calibrated second sensor. ([0049], “At operation 220, the process can include determining whether the error values determined in the combinatorial search and/or a precision of the search are below a threshold. For example, the combinatorial search may determine an entropy value for each projection of the plurality of projections. In some instances, the operation 220 can include determining the minimum entropy value representing a best calibration (e.g., based on a selected precision). If the error is not below a threshold (e.g., a lowest entropy and/or a change in error (as compared to a previous iteration, represented as "no" in the operation 220), the process can return to the operation 206 where an updated precision can be selected. For example, a first pass of the process can search at a first precision (e.g., a "coarse" precision), while successive passes can search at a finer 
Goebbels in view Gao teaches using two sensors. Blaes teaches to calibrate the sensors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Goebbels in view Gao with the specific teachings of Blaes to assure the accuracy of the sensors so as to generate more accurate images.

Regarding claim 4, Goebbels in view Gao and Blaes teaches:
The system of claim 3, wherein the calibration values include extrinsic parameters and intrinsic parameters.( Blaes [0021], “An example 124 illustrates the projection of data based on one or more initial calibration angles (e.g., the expected angles). As illustrated in a detail 126, an expected orientation based on the calibration angle(s) is represented by an angle .theta..sub.3 128 and an angle .theta..sub.4 130. In some instances, the calibration angle 128 for the first sensor 114 may correspond to the physical orientation of the first sensor 114 illustrated by the angle 118 (e.g., the angle .theta..sub.1 118 may substantially correspond to the angle .theta..sub.3 128). In such a case, the data captured by the first sensor 114 and projected in the operation 122 may accurately reflect a state of the environment. Accordingly, the first sensor 114 in the example 124 illustrates the sensor data correctly indicating the positions of the points 108 and 110.” The combination rationale of claim 3 is incorporated here.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611